BELCHER, C.
The defendant was charged with the crime of forgery, and on his arraignment pleaded guilty' as charged. That plea was subsequently withdrawn, and a plea of not guilty entered. The case was tried, and the only defense interposed was that of insanity. The verdict was: “We, the jury, find the defendant guilty as charged, and so say we all.” A motion for new trial was made and denied, and thereupon judgment was entered that the defendant be punished by imprisonment in the state prison for the term of six years. From that judgment the defendant appeals, but no brief has been filed in his behalf or on behalf of the people. We have examined the record, and find in it no ground for a reversal. The evidence was amply sufficient to justify the verdict, and the instructions of the court to the jury were full and fair, and stated the law applicable to the case cor*159rectly. It does not appear that any exception was taken to any of the rulings of the court. The judgment should be affirmed-.
We concur: Vanclief, C.; Searls, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment is affirmed.